Case 8:21-mc-00015-JSM-AEP Document 9 Filed 08/31/21 Page 1 of 2 PageID 47




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   MATTHEW ORSO AS SUCCESSOR TRUSTEE
   TO KENNETH D. BELL IN HIS CAPACITY
   AS COURT-APPOINTED RECEIVER FOR
   REX VENTURE GROUP, LLC,
   d/b/a ZEEKREWARDS.COM,

                Plaintiff,

   v.                                                  Case No. 8:21-mc-15-JSM-AEP

   JESUS RODRIGUEZ,

                Defendant.
                                           /

                                          ORDER

           Pursuant to Federal Rule of Civil Procedure 4.1, Plaintiff Nationwide

   Judgment Recovery, LLC, as Assignee of Matthew Orso as Successor Trustee to

   Kenneth D. Bell in His Capacity as Court-Appointed Receiver For Rex Venture

   Group, LLC, D/B/A ZEEKREWARDS.COM (“Plaintiff”), requests that the

   Court specially appoint any employee or agent of ABC Legal, who is otherwise

   legally permitted to effectuate service of process under applicable law, to serve the

   court-ordered writs in this matter upon the garnishees (Doc. 8). Federal law governs

   who may serve a writ of garnishment. See Fed. R. Civ. P. 69(a)(1) (“The procedure

   ... in proceedings supplementary to and in aid of judgment or execution–must

   accord with the procedure of the state where the court is located, but a federal statute

   governs to the extent it applies.”). The Federal Rules have the force and effect of a
Case 8:21-mc-00015-JSM-AEP Document 9 Filed 08/31/21 Page 2 of 2 PageID 48




   federal statute. See Sibbach v. Wilson & Co., 312 U.S. 1, 13 (1941) (stating a federal

   rule established within the power delegated to the Supreme Court “has the force of

   a federal statute”). Under the Federal Rules, a court may appoint a special process

   server to deliver a writ of garnishment like the one at issue here. See Fed. R. Civ.

   P. 4.1(a) (“Process—other than a summons under Rule 4 or a subpoena under Rule

   45—must be served by a United States marshal or deputy marshal or by a person

   specially appointed for that purpose.”); see also Sumner v. Garner, No. 6:18-cv-40-

   ORL-28GJK, 2019 WL 6716193, at *1 (M.D. Fla. Dec. 9, 2019); Francois v.

   Washmonbo, Inc., No. 05-23368-CIV, 2008 WL 2694752, at *2 (S.D. Fla. July 8,

   2008). Accordingly, this Court grants the motion (Doc. 8) and authorizes any

   employee or agent of ABC Legal, who is otherwise legally permitted to effectuate

   service of process under applicable law, to serve the writs of garnishment on the

   garnishees in this matter.

           DONE AND ORDERED in Tampa, Florida, on this 31st day of August

   2021.




   cc: Counsel of Record




                                             2
